PD-0912-15
                              COURT    OF    CRIMINAL    APPEALS
                                                                              JUL 90 aw
                                            OF   TEXAS

                                                                           4t»IA008ta,Gte!fr
GARY VANN,
                                                              No.    08-13-00104-CR
              \
              Appellant                                       Appeal From
V.                                                            362nd District     Court
THE   STATE    OF   TEXAS                                     of Denton County, Texas
              Appellee                                             (TC#F-2011-1477-0)

                                                                              FILED IN
                            MOTION TO EXTEND TIME TO          FILE
                                                                      COURT OF CRIMINAL APPEALS
                            PETITION   FOR       DISCRETIONARY              JUL 2 2 20i5
                                            REVIEW
                                                                          Abel Acosta, Clerk
TO THE JUDGES OF THE HONORABLE COURT OF CRIMINAL APPEALS OF THE STATE

OF TEXAS,     I, Gary Vann,    Appellant in No.          08-13-00104-CR,    Court of

Appeals, Eighth District of Texas, El Paso, Texas, Appeal from the

362nd District Court of Denton County, Texas, (TC#F-2011-1477-0), do

hereby request EXTENDED TIME to file PETITION for DISCRETIONARY REVIEW

of the Cause No.s        herein stated.

      Appellant, would show that on June 17, 2015, The Court of Appeals
for the Eighth District of Texas, El Paso affirmed Appellant's Direct

Appeal #(TC#F-2011-1477-0), Appellant received a copy of the El Paso

Court, OPINION, July 13, 2015 by certified mail from his lawyer, Mr.
David Wacker, Denton County, Texas.

      Appellant draw from the date of the EL PASO's Court, June 17,                     2015

the date Mr. Wacker mailed the Court's Opinion June 30, 2015, till the

Appellant received and signed for this certified mail at the Wynne
Unit of the Texas Department of Criminal Justice, ID Division on July
13, 2015. Appellant was four (4) days until the thirty day time period

                                                  1.
for filing under Rule 68.2 of the Rules of Appellate Procedure;              there

fore Appellant in basic compliance of Rale 10.5(b) of the Rules there

of, request an EXTENSION of an additional 30 day period to review, re

search and prepare his APPELLANT'S PRO SE PETITION FOR DISCRETIONARY

REVIEW.


    Appellant did not request a rehearing from the El Paso Court of

Appeals, 8th District due to the fact the 15 day time period for fil

ing had lapsed under Rule 49.1 of the Rules of App. Proc.

    This is Appellant's first request for EXTENDED TIME TO FILE

APPELLANT'S    PETITION   FOR   DISCRETIONARY    REVIEW.




                                 PRAYER   FOR   RELIEF


    I, Gary Vann, Appellant, Pro Se, hereby ask this Honorable Court

of Criminal Appeals of Texas to grant Appellant's request by this

MOTION TO EXTEND THE TIME PERIOD TO FILE HIS FIRST PETITION FOR DIS

CRETIONARY    REVIEW.




                                UNSWORN   DECLARATION


    I, Gary Vann,       The herein named Appellant, being born May 7, 1955

in Dallas County, Texas, present address, Wynne Farm, 810 FM 2821,

HUNTSVILLE, Texas 77349, Texas Department of Criminal Justice,              ID,

do hereby swear that each and all of the statements made in this

appellant's MOTION TO EXTEND TIME TO FILE PETITION FOR DISCRETIONARY

REVIEW IN No. 08-13-00104-CR (TC#F-20Il-1477-0) are true and correct

to the best of Appellant's knowledge.

  Dated: July \ls> , 2015.
                                                         Respectfully submitted,
                                CERTIFICATE   OF   SERVICE


    I, Gary Vann,       Appellant Pro Se herein,       do declare pursuant to 28

U.S.C. Section 1746 and Chapters 132.001, and 132.003, Texas Civil

Practice and Remedies Code, under penalty of perjury,               that I have

mailed out this date, a true and correct copy of the foregoing

PETITION    FOR   EXTENDED TIME TO FILE       APPELLANT'S DISCRETIONARY REVIEW

TO THE FOLLOWING       INDIVIDUALS:,.


    Sherri    Adelseein

    Denton County District Clerk

    1450 E. McKinney

    Denton,       Texas 76209




Dated the     \(& day of July, 2015.


                                                        Respectfully submitted,



                                                        GARY VAEjl, #01879613
                                                        Wynne Unit
                                                        810   FM   2821

                                                        Huntsville,       Texas   77349